                    Case 2:20-cv-01283-JCC Document 3 Filed 08/28/20 Page 1 of 10




C1

2

3

4

 5

 6
                                  UNITED STATES DISTRICT COURT
7                                WESTERN DISTRICT OF WASHINGTON

 8


                                              No. 2:20 cv-01283
         CHARLES ELLIS,
                                             1st AMENDED COMPLAINT FOR DAMAGES
                    PLAINTIFF,               JURY DEMAND

                        v.
      KING COUNTY, KING COUNTY ADULT CORRECTIONS )

      AND KING COUNTY CORRECTION OFFICERS J. HEINSOHN, )

      K RAINWATER, J. REYES, R. CHRISTENSON, )

      C. JOHNSON, J. GOLLIHUGH, JOHN DIAZ, OTHER EMPLOYEES AND )

      OR OFFICIALS AND JANE AND JOHN DOE 1-30 ), as Employees )

      and in their Individual Capacities.)

15

16                    DEFENDANTS.



     COMPLAINT FOR DAMAGES                                  LAW OFFICES OF OSCAR DESPER

     Page 1 of 10                                                 1420 Fifth Avenue, Suite #2200
                                                                     Seattle, WA 98101
                                                                  Telephone: (206) 521-5977
                                                                  Facsimile: (206) 224-7592
                                                                  Email:odesper@gmail.com
                                                                  Website: oscardesperlaw.com
                    Case 2:20-cv-01283-JCC Document 3 Filed 08/28/20 Page 2 of 10




17


18                                        I. NATURE OF ACTION


19            1.1      Introduction. This is a Civil Rights action brought by Plaintiff Charles Ellis,
              pursuant to 42 U.S.C. Sec. 1983 and the Fourth, Eight and Fourteenth Amendments
              against King County, its ‘Officials, Officers and Employees, The King County Adult
              Corrections Department and King County Corrections Officers, listed in the caption.

20            1.2        This case arises from assault, excessive force, and the tort of outrage.

21            1.3        Defendant King County is a Political Subdivision of the State of

              Washington, which operates jails and other corrections facilities, designed to detain

              people.

22            1.4        Among the facilities operated by King County is the “KCCF”, a jail located

              at 500 Fifth Avenue, in downtown Seattle.

23            The KCCF is also known as the King County Jail. downtown Seattle.

              1.5        At all times relevant here to, the Individual Defendants were acting Under

              Color of State Law and the authority of their positions, as Officials and or Employees

              of King County and they are individually liable for their acts and omissions alleged

              herein.

24

25


     COMPLAINT FOR DAMAGES                                           LAW OFFICES OF OSCAR DESPER

     Page 2 of 10                                                         1420 Fifth Avenue, Suite #2200
                                                                             Seattle, WA 98101
                                                                          Telephone: (206) 521-5977
                                                                          Facsimile: (206) 224-7592
                                                                          Email:odesper@gmail.com
                                                                          Website: oscardesperlaw.com
                Case 2:20-cv-01283-JCC Document 3 Filed 08/28/20 Page 3 of 10




 1                                            II.    PARTIES

 2
 3   2.1     Plaintiff Charles Ellis is a resident of King County, Washington.

 4   2.2     Defendants Officers. J. Heinsohn, k. Rainwater, J. Reyes, R. Christenson, C. Johnson

 5           and J. Gollihugh and John Diaz, at all times relevant, were employed as Corrections

 6           Officers, by the King County Adult Corrections Department and they were acting within

 7           the course and scope of their employment, with their Employer, King County and under

 8           color of state or local law.

 9   2.3     Defendant King County and King County Adult Corrections are responsible for the

10           actions and activities of Employees of the King County Adult Corrections Department,

11           when King County Employees are acting within the course and scope of their

12           employment.

13   2.4     John and Jane Doe Officers. There are other unknown King County Correction

14           Officers that participated in the events that formed the bases for this lawsuit. These

15           Officers were acting within the course and scope of their employment with King

16           County and were acting under color of state or local law.

17   2.5     Defendant John Diaz. Defendant John Diaz is the current Director of the King County

18           Adult Corrections Department. Director Diaz, was at all times, relevant to this case,

19           responsible for the training and supervision of the King County Department of

20           Corrections Officers.

21

22


     COMPLAINT FOR DAMAGES                                           LAW OFFICES OF OSCAR DESPER

     Page 3 of 10                                                        1420 Fifth Avenue, Suite #2200
                                                                             Seattle, WA 98010
                                                                         Telephone: (206) 521-5977
                                                                          Facsimile: (206) 224-7592
                                                                          Email: odesper@gmail.com
                                                                         Website: oscardesperlaw.com
                Case 2:20-cv-01283-JCC Document 3 Filed 08/28/20 Page 4 of 10




23
24
25

26

27                                  III.   JURISDICTION AND VENUE

28
29   3.1     Jurisdiction. Jurisdiction in this Court is based on King County being a Political

30           Subdivision in the State of Washington and the fact that all Defendants reside in the

31           State of Washington.

32   3.2     Venue. Venue for this action is appropriate in this Court because the events giving rise to

33           the claims, asserted herein, occurred in King County.

34   3.3    Subject Matter Jurisdiction. This Court has subject matter jurisdiction, because of a Civil

35           Rights Claim being brought pursuant to 28 U.S. C., Sections 1331 and 1334.

36   3.4    Supplemental Jurisdiction. This Court has supplemental jurisdiction over the Plaintiff’s

37           related “State Law Claims”, pursuant to 28 U.S.C., section 1367 (a).

38   3.5     Venue. Venue is proper, pursuant to 28 U.S.C , section 1319 (b).

39

40                                             IV.     FACTS

41

42   4.1     On August 28, 2017, Charles Ellis, a 68-year-old African American man, who is

43           5 feet, 7 inches tall and weighs 160 pounds, went to move his car, which was in the City

44           of Seattle, because it would not start. He and a neighbor were pushing the vehicle as it



     COMPLAINT FOR DAMAGES                                           LAW OFFICES OF OSCAR DESPER

     Page 4 of 10                                                       1420 Fifth Avenue, Suite #2200
                                                                            Seattle, WA 98010
                                                                        Telephone: (206) 521-5977
                                                                         Facsimile: (206) 224-7592
                                                                         Email: odesper@gmail.com
                                                                        Website: oscardesperlaw.com
                Case 2:20-cv-01283-JCC Document 3 Filed 08/28/20 Page 5 of 10




45           began to roll down the hill, so he jumped in to try and stop it. Unfortunately, the car ran

46           into a fire hydrant.

47   4.2    The Seattle Fire Department came to the scene and they called the Seattle Police

48           Department, hereinafter “SPD”, because they suspected that Mr. Ellis had been drinking.

49           He was arrested for DUI and he was taken to Harborview Medical Center for a blood

50           draw. He refused the blood draw.

51   4.3     Thereafter, he was taken to the King County Jail, where his handcuffs were removed by

52           “SPD” and replaced by King County Corrections Officers handcuffs. On several

53           occasions, Mr. Ellis requested that the handcuffs be loosened, because they were too

54           tight.

55   4.4    After one of his requests, one of the King County Corrections Officers tightened the

56           handcuffs and as a result Mr. Ellis made some derogatory comments to the Officers.

57   4.5    With handcuffs on and his hands behind his back, Officers J. Heinsohn and K. Rainwater,

58           pulled his handcuffs further up his back and slammed him face first into the floor. ( This

59           can be clearly seen on the video’s).

60   4.6    Prior to Mr. Ellis being taken to the ground, the video’s clearly show that he made no

61          aggressive gesture, nor any gesture towards either Officer. One Officer was holding his

62           left arm and Mr. Ellis posed no immediate threat, of any kind, to any Officer.

63   4.7    In addition, there is no evidence of provocation from Mr. Elli’s and no evidence of

64           physical provocation from Mr. Ellis, toward any Officer. Prior to being taken down, Mr.

65           Ellis committed no violent acts and he did not use any force, toward any Officer,

66           contrary to King County’s assertions. The video’s do not support any argument that the

     COMPLAINT FOR DAMAGES                                            LAW OFFICES OF OSCAR DESPER

     Page 5 of 10                                                        1420 Fifth Avenue, Suite #2200
                                                                             Seattle, WA 98010
                                                                         Telephone: (206) 521-5977
                                                                          Facsimile: (206) 224-7592
                                                                          Email: odesper@gmail.com
                                                                         Website: oscardesperlaw.com
                Case 2:20-cv-01283-JCC Document 3 Filed 08/28/20 Page 6 of 10




67           force used against Mr. Ellis was either reasonable or necessary, or even remotely

68           justified.

69   4.8    Once he was forcibly taken down to the floor, Officer J. Heinsohn admitted to elbowing

70           Mr. Ellis in the back four times. As a result, Mr. Ellis had fractured ribs and a cut over

71           his eye, which required stitches.

72   4.9    Once on the ground, several other officers got involved to hold him down and he was put

73           in a “Figure Four Hold” or had his feet “Hog Tied”.

74   4.10     Mr. Ellis was kept in this position for over 7 minutes and 45 seconds, with knees on his

75           back and neck, even though he was fully restrained and not resisting, and he could not

76           move.

77   4.11     While on the ground, one of the Officers admitted to putting him in a “Hair Hold”, and

78           while doing so, pulled out 11 of his dreadlocks, from the root of his scalp.

79   4.12    The beating sustained by Mr. Ellis was severe, as evidenced by his bloody face.

80   4.13    After a Sergeant came to the scene, what looked like a bag was put over his head, (See

81           the video’s), and a Nurse decided he should be taken to Harborview Medical Center.

82   4.14    The force used against Mr. Ellis, was both disproportionate and unnecessary

83            and can only be defined as excessive and abusive. The Officers conduct was totally

84           unreasonable and in violation of King County’s use of force policy.

85   4.15   Although, King County claims that its Officers were acting in self-defense, or out of

86           necessity, because Mr. Ellis posed a threat, absolutely nothing in the video’s shows Mr.

87           Ellis touch, hit, bite or gesture, in any aggressive manner, towards any Officer, before he

88           was slammed to the ground, face first, with handcuffs on and his hands behind his back.

     COMPLAINT FOR DAMAGES                                            LAW OFFICES OF OSCAR DESPER

     Page 6 of 10                                                        1420 Fifth Avenue, Suite #2200
                                                                             Seattle, WA 98010
                                                                         Telephone: (206) 521-5977
                                                                          Facsimile: (206) 224-7592
                                                                          Email: odesper@gmail.com
                                                                         Website: oscardesperlaw.com
                 Case 2:20-cv-01283-JCC Document 3 Filed 08/28/20 Page 7 of 10




 89   4.16    Nothing in the video’s shows that any Officer was acting in self-defense, or that Mr.

 90           Ellis behavior posed an immediate threat, to any Officer.

 91   4.17 None of the Officers restraints or take down actions complied with King County’s

 92           training, de-escalation tactics or use of force policies.

 93   4.18   Some of the Officers, involved in this incident, have prior histories of use of excessive

 94           force incidents.

 95   4.19   While at the hospital, Mr. Ellis was handcuffed, the entire time. No hospital personnel

 96           looked at his wrist injuries.

 97          However, doctors, at the Hospital, determined that Mr. Ellis had the following injuries:

 98           1. Right eyebrow laceration, facial trauma, which required stitches.

 99           2. Left side closed fractured rib.

100           3. Closed head injury/headaches.

101           4. Head trauma, which loosened his lower front teeth.

102           5. Blurry vision.

103   4.20   In other follow-up medical visits, it was determined that he had the following:

104   .       1. Permanently damaged wrists, from the handcuffs being too tight, and

105           2. Back and neck injuries.

106   4.21    After being treated, Mr. Ellis was returned to the King County Jail and re-booked.

107           However, no re-booking video was made available to his Public Defender, within the 90

108           day time period, the County is required to keep, and to produce those videos, even

109           though she was given the initial booking videos and even though she requested all



      COMPLAINT FOR DAMAGES                                               LAW OFFICES OF OSCAR DESPER

      Page 7 of 10                                                         1420 Fifth Avenue, Suite #2200
                                                                               Seattle, WA 98010
                                                                           Telephone: (206) 521-5977
                                                                            Facsimile: (206) 224-7592
                                                                            Email: odesper@gmail.com
                                                                           Website: oscardesperlaw.com
                 Case 2:20-cv-01283-JCC Document 3 Filed 08/28/20 Page 8 of 10




110           discovery. Also, no transport video of him in the van, which had video cameras, was

111           provided, which would show him being transported to and from Harborview.

112   4.22   Mr. Ellis was charged with DUI and Assault on a Police Officer. All charges were

113           eventually dismissed, after several Court appearances.

114   4.23 Since this incident, Mr. Ellis has been in counseling, because he has severe psychological

115           trauma, because of this incident.

116   4.24    Mr. Ellis has experienced physical and emotional harm, as a direct result of this incident.

117

118                                         V. CAUSES OF ACTION

119
120   5.1     First Cause of Action. King County and King County Corrections Officers J.

121           Heinsohn, K. Rainwater and Officer J. Gollihugh, and known and unknown other King

122           County Corrections Officers are liable to the Plaintiff for the tort of assault.

123   5.2     Second Cause of Action. King County and King County Corrections Officers J.

124           Heinsohn, K. Rainwater and J. Gollihugh, and other known and unknown King County

125           Corrections Officers are liable to the Plaintiff for using excessive force, under color of

126           state or local law, against Mr. Ellis.

127   5.3     Third Cause of Action. King County and King County Corrections Officers, J.

128           Heinsohn, K. Rainwater and J. Gollihugh and known and unknown officers are liable

129           to the Plaintiff for intentional infliction of emotional distress.

130   5.4     Fourth Cause of Action. King County and King County Corrections Officer J. Heinsohn




      COMPLAINT FOR DAMAGES                                              LAW OFFICES OF OSCAR DESPER

      Page 8 of 10                                                          1420 Fifth Avenue, Suite #2200
                                                                                Seattle, WA 98010
                                                                            Telephone: (206) 521-5977
                                                                             Facsimile: (206) 224-7592
                                                                             Email: odesper@gmail.com
                                                                            Website: oscardesperlaw.com
                 Case 2:20-cv-01283-JCC Document 3 Filed 08/28/20 Page 9 of 10




131          and K. Rainwater and other officers are liable for negligently using the “Hair Hold” and

132           “Four-Square Tactic”, “Elbow Strikes” and “Knee and Neck Strikes” against Mr. Ellis.

133          King County and Officers J. Heinsohn, K. Rainwater and J. Gollihugh are liable for

134           excessive force.

135   5.5     Fifth Cause of Action. King County and King County Corrections are liable to the

136           Plaintiff for violation of the Plaintiff’s civil rights, to the extent that the failure to train,

137           supervise and discipline Corrections Officers is a policy, practice, or custom of King

138           County Corrections Department, in violation 42 USC Sec. 1983.

139   5.6    Sixth Cause of Action. King County and King County Corrections are liable for

140           Negligence, under Washington State law.

141   5.7     Seventh Cause of Action. King County and the King County Corrections Department

142           are liable for all damages under 42 U.S.C., section 1983 for emotional, economic,

143           nominal, and punitive damages and under Washington State Law, general, physical and

144           pain and suffering damages, as well as attorney fees and cost, under both Federal and

145           State law.

146

147                                      VI. LIKELIHOOD OF AMENDMENT

148
149   6.1     There is a substantial likelihood that the Plaintiff may seek to amend the Complaint as

150           discovery and the investigation progress.

151   6.2     The Plaintiff may add other causes of action under State Law, as revealed by the

152           discovery process.


      COMPLAINT FOR DAMAGES                                                LAW OFFICES OF OSCAR DESPER

      Page 9 of 10                                                            1420 Fifth Avenue, Suite #2200
                                                                                  Seattle, WA 98010
                                                                              Telephone: (206) 521-5977
                                                                               Facsimile: (206) 224-7592
                                                                               Email: odesper@gmail.com
                                                                              Website: oscardesperlaw.com
Case 2:20-cv-01283-JCC Document 3 Filed 08/28/20 Page 10 of 10
